Exhibit 10.35

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT dated as of December 16, 2011 (as amended, modified,
restated or supplemented from time to time, the “Pledge Agreement”) is by and
among the parties identified as “Pledgors” on the signature pages hereto and
such other parties as may become Pledgors hereunder after the date hereof
(individually a “Pledgor”, and collectively the “Pledgors”) and Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the Secured Parties (defined below).

W I T N E S S E T H

WHEREAS, a credit facility has been established in favor of The Active Network,
Inc., a Delaware corporation (the “Borrower”), pursuant to the terms of that
certain Credit Agreement dated as of the date hereof (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer;

WHEREAS, this Pledge Agreement is required under the terms of the Credit
Agreement; and

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

(b) As used herein, the following terms shall have the meanings assigned thereto
in the UCC: Accession, Financial Asset, Proceeds and Security.

(c) As used herein, the following terms shall have the meanings set forth below:

“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.

“Non-Voting Equity” has the meaning provided in Section 2 hereof.

“Pledged Collateral” has the meaning provided in Section 2 hereof.

“Pledged Shares” has the meaning provided in Section 2 hereof.

“Secured Obligations” means, without duplication, (i) all Obligations and
(b) all costs and expenses incurred in connection with enforcement and
collection of the Obligations, including reasonable out-of-pocket fees, charges
and disbursements of counsel.

“Secured Parties” means, collectively, the Lenders and any other holder of the
Secured Obligations and “Secured Party” means any one of them.



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“ULC” means an unlimited liability company.

“ULC Shares” means all of the issued and outstanding capital stock of a ULC at
any time owned by a Pledgor.

“Voting Equity” has the meaning provided in Section 2 hereof.

2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, each Pledgor hereby grants,
pledges and assigns to the Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in, and a right to set-off against, any
and all right, title and interest of such Pledgor in and to the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Pledged Collateral”):

(a) Pledged Shares. (i) One hundred percent (100%) (or, if less, the full amount
owned by such Pledgor) of the issued and outstanding Equity Interests directly
owned by such Pledgor of each Domestic Subsidiary set forth on Schedule 2(a)
attached hereto and (ii) sixty-five percent (65%) (or, if less, the full amount
owned by such Pledgor), or such greater percentage that, due to a change in an
applicable Law after the date hereof, (1) could not reasonably be expected to
cause the undistributed earnings of such Material Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (2) could
not reasonably be expected to cause any material adverse tax consequences) of
the issued and outstanding shares of Equity Interests entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Voting Equity”) and one
hundred percent (100%) (or, if less, the full amount owned by such Pledgor) of
the issued and outstanding Equity Interests not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Non-Voting Equity”) owned by
such Pledgor of each Material Foreign Subsidiary directly owned by such Pledgor
set forth on Schedule 2(a) attached hereto, in each case together with the
certificates (or other agreements or instruments), if any, representing such
Equity Interests, and all options and other rights, contractual or otherwise,
with respect thereto (collectively, together with the Equity Interests described
in Section 2(b) and 2(c) below, the “Pledged Shares”), including, but not
limited to, the following, subject to the limitations set forth in clause
(ii) above to the extent applicable:

(A) all shares, securities, membership interests and other Equity Interests or
other property representing a dividend or other distribution on or in respect of
any of the Pledged Shares, or representing a distribution or return of capital
upon or in respect of the Pledged Shares, or resulting from a stock split,
revision, reclassification or other exchange therefor, and any other dividends,
distributions, subscriptions, warrants, cash, securities, instruments, rights,
options or other property issued to or received or receivable by the holder of,
or otherwise in respect of, the Pledged Shares; and

(B) without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger involving the issuer of any Pledged Shares and in
which such issuer is not the surviving entity, all Equity Interests of the
successor entity formed by or resulting from such consolidation or merger.

 

2



--------------------------------------------------------------------------------

(b) Additional Shares. (i) One hundred percent (100%) (or, if less, the full
amount owned by such Pledgor) of the issued and outstanding Equity Interests
directly owned by such Pledgor of any Person that hereafter becomes a Domestic
Subsidiary and (ii) sixty-five percent (65%) (or, if less, the full amount owned
by such Pledgor, or such greater percentage that, due to a change in an
applicable Law after the date hereof, (1) could not reasonably be expected to
cause the undistributed earnings of such Material Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Material Foreign Subsidiary’s United States parent and
(2) could not reasonably be expected to cause any material adverse tax
consequences) of the Voting Equity and one hundred percent (100%) (or, if less,
the full amount owned by such Pledgor) of the Non-Voting Equity directly owned
by such Pledgor of any Person that hereafter becomes a Material Foreign
Subsidiary directly owned by such Pledgor, including, without limitation, the
certificates (or other agreements or instruments) representing such Equity
Interests.

(c) Accessions and Proceeds. All Accessions and all Proceeds of any and all of
the foregoing.

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Equity Interests to the Administrative Agent as collateral security
for the Secured Obligations. Upon delivery to the Administrative Agent, such
additional Equity Interests shall be deemed to be part of the Pledged Collateral
of such Pledgor and shall be subject to the terms of this Pledge Agreement
whether or not Schedule 2(a) is amended to refer to such additional Equity
Interests.

3. Security for Secured Obligations. The security interest created hereby in the
Pledged Collateral of each Pledgor constitutes continuing collateral security
for all of the Secured Obligations (subject to Section 25 hereof).

4. Delivery of the Pledged Collateral. Each Pledgor hereby agrees that:

(a) Delivery of Certificates. Each Pledgor shall deliver to the Administrative
Agent (i) simultaneously with or promptly following the execution and delivery
of this Pledge Agreement, all certificates representing the Pledged Shares of
such Pledgor and (ii) promptly upon the receipt thereof by or on behalf of a
Pledgor, all other certificates and instruments constituting Pledged Collateral
of a Pledgor. Prior to delivery to the Administrative Agent, all such
certificates and instruments constituting Pledged Collateral of a Pledgor shall
be held in trust by such Pledgor for the benefit of the Administrative Agent
pursuant hereto. All such certificates and instruments shall be delivered in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit 4(a) attached hereto.

(b) Additional Securities. If such Pledgor shall receive (or become entitled to
receive) by virtue of its being or having been the owner of any Pledged
Collateral, any (i) certificate or instrument, including without limitation, any
certificate representing a dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares or membership or other Equity Interests, stock
splits, spin-off or split-off, promissory notes or other instruments;
(ii) option or right, whether as an addition to, substitution for, conversion
of, or an exchange for, any Pledged Collateral or otherwise in respect thereof;
(iii) dividends payable in securities; or

 

3



--------------------------------------------------------------------------------

(iv) distributions of securities or other Equity Interests, cash or other
property in connection with a partial or total liquidation, dissolution or
reduction of capital, capital surplus or paid-in surplus, then such Pledgor
shall accept and receive each such certificate, instrument, option, right,
dividend or distribution in trust for the benefit of the Administrative Agent,
shall segregate it from such Pledgor’s other property and shall deliver it
forthwith to the Administrative Agent in the exact form received together with
any necessary endorsement and/or appropriate stock power duly executed in blank,
substantially in the form provided in Exhibit 4(a), to be held by the
Administrative Agent as Pledged Collateral and as further collateral security
for the Secured Obligations.

(c) Financing Statements. Each Pledgor authorizes the Administrative Agent to
file one or more financing statements (with the description of the Pledged
Collateral contained herein, including without limitation “all assets” and/or
“all personal property” collateral descriptions) disclosing the Administrative
Agent’s security interest in the Pledged Collateral. Each Pledgor agrees to
execute and deliver to the Administrative Agent such financing statements and
other filings as may be reasonably requested by the Administrative Agent in
order to perfect and protect the security interest created hereby in the Pledged
Collateral of such Pledgor.

5. Representations and Warranties. Each Pledgor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that so
long as any of the Secured Obligations remains outstanding (other than
contingent indemnification obligations that pursuant to the express terms of the
Loan Documents survive termination of the Loan Documents) and until all of the
commitments relating thereto have been terminated:

(a) Authorization of Pledged Shares. The Pledged Shares are duly authorized and
validly issued, are fully paid and nonassessable and are not subject to the
preemptive rights, warrants, options or other rights to purchase of any Person,
or equityholder, voting trust or similar agreements outstanding with respect to,
or property that is convertible, into, or that requires the issuance and sale
of, any of the Pledged Shares.

(b) Title. Each Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and is the legal and beneficial owner of such Pledged
Collateral free and clear of any Lien, other than Permitted Liens. There exists
no “adverse claim” within the meaning of Section 8-102 of the UCC with respect
to the Pledged Shares of such Pledgor other than Permitted Liens.

(c) Exercising of Rights. The exercise by the Administrative Agent of its rights
and remedies hereunder will not violate any material law or governmental
regulation or any material contractual restriction binding on or affecting a
Pledgor or any of its property.

(d) Pledgor’s Authority. No authorization, approval or action by, and no notice
or filing with any Governmental Authority or with the issuer of any Pledged
Collateral or any other Person is required either (i) for the pledge made by a
Pledgor or for the granting of the security interest by a Pledgor pursuant to
this Pledge Agreement (except as have been already obtained) or (ii) for the
exercise by the Administrative Agent or the Secured Parties of their rights and
remedies hereunder (except as may be required by the UCC or applicable foreign
laws or laws affecting the offering and sale of securities).

 

4



--------------------------------------------------------------------------------

(e) Security Interest/Priority. This Pledge Agreement creates a valid security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties, in the Pledged Collateral. The taking of possession by the
Administrative Agent of the certificates representing the Pledged Shares and all
other certificates and instruments constituting Pledged Collateral will perfect
and establish the first priority of the Administrative Agent’s security interest
in the Pledged Shares consisting of certificated securities of Domestic
Subsidiaries and, when properly perfected by filing or registration, in all
other Pledged Collateral represented by such Pledged Shares and instruments
securing the Secured Obligations. Except as set forth in this Section 5(e), no
action is necessary to perfect or otherwise protect such security interest.

(f) Partnership and Membership Interests. Except as previously disclosed to the
Administrative Agent, none of the Pledged Shares consisting of partnership or
limited liability company interests (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a securities account or (v) constitutes a Security or
a Financial Asset.

(g) Delivery of Certificated Equity Interests. All certificated Equity
Interests, if any, included in the Pledged Collateral have been delivered to the
Administrative Agent.

6. Covenants. Each Pledgor hereby covenants, that so long as any of the Secured
Obligations remain outstanding (other than contingent indemnification
obligations that pursuant to the express terms of the Loan Documents survive
termination of the Loan Documents) and until all of the commitments relating
thereto have been terminated, such Pledgor shall:

(a) Books and Records. Mark its books and records (and shall cause the issuer of
the Pledged Shares of such Pledgor to mark its books and records) to reflect the
security interest granted to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to this Pledge Agreement.

(b) Defense of Title. Warrant and defend title to and ownership of the Pledged
Collateral of such Pledgor at its own expense against the claims and demands of
all other parties claiming an interest therein, keep the Pledged Collateral free
from all Liens, except for Permitted Liens, and not sell, exchange, transfer,
assign, lease or otherwise dispose of Pledged Collateral of such Pledgor or any
interest therein, except as permitted under the Credit Agreement and the other
Loan Documents.

(c) Further Assurances. Promptly execute and deliver at its expense all further
instruments and documents and take all further action that may be necessary and
desirable or that the Administrative Agent may request in order to (i) perfect
and protect the security interest created hereby in the Pledged Collateral of
such Pledgor (including, without limitation, any and all action necessary to
satisfy the Administrative Agent that the Administrative Agent has obtained a
first priority perfected security interest in all Pledged Collateral subject
only to Permitted Liens); (ii) enable the Administrative Agent to exercise and
enforce its rights and remedies hereunder in respect of the Pledged Collateral
of such Pledgor; and (iii) otherwise effect the purposes of this Pledge
Agreement, including, without limitation and if requested by the Administrative
Agent, delivering to the Administrative Agent upon its request after the
occurrence of an Event of Default, irrevocable proxies in respect of the Pledged
Collateral of such Pledgor.

 

5



--------------------------------------------------------------------------------

(d) Amendments. Not make or consent to any amendment or other modification or
waiver with respect to any of the Pledged Collateral of such Pledgor or enter
into any agreement or allow to exist any restriction with respect to any of the
Pledged Collateral of such Pledgor other than pursuant hereto or as may be
permitted under the Credit Agreement.

(e) Compliance with Securities Laws. File all reports and other information now
or hereafter required to be filed by such Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral of such
Pledgor.

(f) Issuance or Acquisition of Equity Interests. Not, without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
request for the purpose of perfecting its security interest therein, issue or
acquire any Equity Interests constituting Pledged Collateral consisting of an
interest in a partnership or a limited liability company that (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a security governed by Article 8 of the UCC,
(iii) is an investment company security, (iv) is held in a securities account or
(v) constitutes a Security or a Financial Asset.

7. Advances by Secured Parties. On failure of any Pledgor to perform any of the
covenants and agreements contained herein which constitutes an Event of Default
and while such Event of Default is continuing, the Administrative Agent may, at
its sole option and in its sole discretion, upon notice to the Pledgors, perform
the same and in so doing may expend such sums as the Administrative Agent
reasonably may deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien (other than a Permitted Lien),
expenditures made in defending against any adverse claim and all other
expenditures that the Administrative Agent or the Secured Parties may make for
the protection of the security hereof or may be compelled to make by operation
of law. All such sums and amounts so expended shall be repayable by the Pledgors
on a joint and several basis (subject to Section 25 hereof) promptly upon timely
notice thereof and demand therefor with accompanying detail for such sums and
amounts, shall constitute additional Secured Obligations and, subject to the
terms of the Credit Agreement, shall bear interest from the date said amounts
are expended at the Default Rate. No such performance of any covenant or
agreement by the Administrative Agent or the Secured Parties on behalf of any
Pledgor, and no such advance or expenditure therefor, shall relieve the Pledgors
of any default under the terms of this Pledge Agreement, the other Loan
Documents or any other documents relating to the Secured Obligations. The
Administrative Agent may make any payment hereby authorized in accordance with
any bill, statement or estimate procured from the appropriate public office or
holder of the claim to be discharged without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Pledgor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

8. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent and the Secured Parties shall
have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Secured Obligations, or by law
(including, without limitation, levy of attachment and garnishment), the rights
and remedies of a secured party under the Uniform Commercial Code of the
jurisdiction applicable to the affected Pledged Collateral.

 

6



--------------------------------------------------------------------------------

(b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default and
during the continuation thereof, without limiting the generality of this
Section 8 and without notice, the Administrative Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Administrative Agent may deem commercially reasonable, for
cash, credit or for future delivery or otherwise in accordance with applicable
law. To the extent permitted by law, any Secured Party may in such event, bid
for the purchase of such securities. Each Pledgor agrees that, to the extent
notice of sale shall be required by law and has not been waived by such Pledgor,
any requirement of reasonable notice shall be met if notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to such Pledgor, in
accordance with the notice provisions of Section 11.02 of the Credit Agreement
at least ten Business Days before the time of such sale. The Administrative
Agent shall not be obligated to make any sale of Pledged Collateral of such
Pledgor regardless of notice of sale having been given. The Administrative Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

(c) Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Administrative Agent may
be unable or deem it impracticable to effect a public sale of all or any part of
the Pledged Shares or any of the securities constituting Pledged Collateral and
that the Administrative Agent may, therefore, determine to make one or more
private sales of any such Pledged Collateral to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such Pledged
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges and agrees that any
such private sale may be at prices and on other terms less favorable than the
prices and other terms that might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Administrative
Agent shall have no obligation to delay sale of any such Pledged Collateral for
the period of time necessary to permit the issuer of such Pledged Collateral to
register such Pledged Collateral for public sale under the Securities Act or
under applicable state securities laws.

(d) Retention of Pledged Collateral. To the extent permitted under applicable
law, in addition to the rights and remedies hereunder, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may,
after providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Pledged Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Pledged Collateral in
satisfaction of any Secured Obligations for any reason.

(e) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Pledgors shall be jointly
and severally liable (subject to Section 25 hereof) for the deficiency, together
with interest thereon at the Default Rate, together with the costs of collection
and reasonable attorneys’ fees and expenses. Any surplus remaining after the
full payment and satisfaction of the Secured Obligations shall be returned to
the Pledgors or to whomsoever a court of competent jurisdiction shall determine
to be entitled thereto.

 

7



--------------------------------------------------------------------------------

9. Rights of the Administrative Agent.

(a) Power of Attorney. Each Pledgor hereby designates and appoints the
Administrative Agent, on behalf of the Secured Parties, and each of its
designees or agents, as attorney-in-fact of such Pledgor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Pledged Collateral, all as the Administrative Agent may
deem appropriate;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

(iii) to defend, settle or compromise any action brought in connection with the
Collateral and, in connection therewith, give such discharge or release as the
Administrative Agent may deem reasonably appropriate;

(iv) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Pledged Collateral (other than
Permitted Liens);

(v) to direct any parties liable for any payment in connection with any of the
Pledged Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral;

(vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

(viii) to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may deem appropriate in order to perfect and
maintain the security interests and liens granted in this Pledge Agreement and
in order to fully consummate all of the transactions contemplated therein;

(ix) to exchange any of the Pledged Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may deem
reasonably appropriate;

(x) to vote for a shareholder or member resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Collateral into
the name of the Administrative Agent or one or more of the Secured Parties or
into the name of any transferee to whom the Pledged Collateral or any part
thereof may be sold pursuant to Section 8 hereof; and

(xi) to do and perform all such other acts and things as the Administrative
Agent may deem appropriate or convenient in connection with the Pledged
Collateral.

 

8



--------------------------------------------------------------------------------

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding (other than contingent indemnification obligations that pursuant to
the express terms of the Loan Documents survive termination of the Loan
Documents) and until all of the commitments relating thereto shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Pledge
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Pledged Collateral.

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign its rights hereunder with respect to the Pledged Collateral
and any portion thereof to a successor agent in accordance with the Credit
Agreement, and the assignee shall be entitled to all of the rights and remedies
of the Administrative Agent under this Pledge Agreement in relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder and to account for all proceeds
thereof, the Administrative Agent shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that the Pledgors
shall be responsible for preservation of all rights in the Pledged Collateral,
and the Administrative Agent shall be relieved of all responsibility for the
Pledged Collateral upon surrendering it or tendering the surrender of it to the
Pledgors. The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equal to that
which the Administrative Agent accords its own property, which shall be no less
than the treatment employed by a reasonable and prudent agent in the industry,
it being understood that the Administrative Agent shall not have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Pledged
Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any necessary steps to preserve rights
against any parties with respect to any of the Pledged Collateral.

(d) Voting Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred and be continuing, each
Pledgor may exercise any and all voting and other consensual rights pertaining
to the Pledged Collateral of such Pledgor or any part thereof for any purpose
not inconsistent with the terms of this Pledge Agreement or the Credit
Agreement; and

(ii) Upon the occurrence and during the continuance of an Event of Default,
following not less than two (2) Business Days’ advance written notice, all
rights of a Pledgor to exercise the voting and other consensual rights that it
would otherwise be entitled to exercise pursuant to paragraph (i) of this
subsection shall cease and all such rights shall thereupon become vested in the
Administrative Agent, which shall then have the sole right to exercise such
voting and other consensual rights.

(e) Dividend Rights in Respect of the Pledged Collateral.

 

9



--------------------------------------------------------------------------------

(i) So long as no Event of Default shall have occurred and be continuing and
subject to Section 4(b) hereof, each Pledgor may receive and retain any and all
dividends and distributions (other than stock dividends and other dividends and
distributions constituting Pledged Collateral addressed hereinabove) or interest
paid in respect of the Pledged Collateral to the extent they are allowed under
the Credit Agreement.

(ii) Upon the occurrence and during the continuance of an Event of Default:

(A) all rights of a Pledgor to receive the dividends, distributions and interest
payments that it would otherwise be authorized to receive and retain pursuant to
paragraph (i) of this subsection shall cease and all such rights shall thereupon
be vested in the Administrative Agent, which shall then have the sole right to
receive and hold as Pledged Collateral such dividends, distributions and
interest payments; and

(B) all dividends and interest payments that are received by a Pledgor contrary
to the provisions of paragraph (A) of this subsection shall be received in trust
for the benefit of the Administrative Agent, shall be segregated from other
property or funds of such Pledgor, and shall be forthwith paid over to the
Administrative Agent as Pledged Collateral in the exact form received, to be
held by the Administrative Agent as Pledged Collateral and as further collateral
security for the Secured Obligations.

(f) Release of Pledged Collateral.

(i) If any Pledged Collateral shall be sold, transferred or otherwise disposed
of by any Pledgor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Pledgor, shall
promptly execute and deliver to such Pledgor all releases and other documents
and instruments, and take such other action, reasonably necessary for the
release of the Liens created hereby or by any other Collateral Document on such
Pledged Collateral.

(ii) The Administrative Agent may release any of the Pledged Collateral from
this Pledge Agreement or may substitute any of the Pledged Collateral for other
Pledged Collateral without altering, varying or diminishing in any way the
force, effect, lien, pledge or security interest of this Pledge Agreement as to
any Pledged Collateral not expressly released or substituted, and this Pledge
Agreement shall continue as a first priority lien (subject only to Permitted
Liens) on all Pledged Collateral not expressly released or substituted.

10. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

11. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default and in accordance with Section 9.03 of the Credit Agreement,
any payments in respect of the Secured Obligations and any proceeds of the
Pledged Collateral, when received by the Administrative Agent or any of the
Secured Parties in cash or its equivalent, will be applied in reduction of the
Secured Obligations in the order set forth in Section 9.03 of the Credit
Agreement, and each Pledgor irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that the
Administrative Agent shall have the continuing and exclusive right to apply and
reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion, notwithstanding any entry to the contrary upon its books and
records.

 

10



--------------------------------------------------------------------------------

12. Continuing Agreement.

(a) This Pledge Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
remains outstanding (other than contingent indemnification obligations that
pursuant to the express terms of the Loan Documents survive termination of the
Loan Documents) and until all of the commitments relating thereto have been
terminated. Upon payment or other satisfaction of all Secured Obligations and
termination of all commitments relating thereto, this Pledge Agreement and the
liens and security interests of the Administrative Agent hereunder shall be
automatically terminated and the Administrative Agent and the Secured Parties
shall, upon the request and at the expense of the Pledgors, forthwith release
all of its liens and security interests hereunder, shall return all certificates
or instruments pledged hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Pledgors evidencing such termination. Notwithstanding the foregoing, all
releases and indemnities provided hereunder shall survive termination of this
Pledge Agreement.

(b) This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Secured Obligations is rescinded or must be
restored or returned, all reasonable documented out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by the Administrative Agent or any Secured Party in defending and
enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.

13. Amendments and Waivers. This Pledge Agreement and the provisions hereof may
not be amended, waived, modified, changed, discharged or terminated except as
set forth in Section 11.01 of the Credit Agreement.

14. Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon each
Pledgor, its successors and assigns, and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Parties hereunder, to
the benefit of the Administrative Agent and the Secured Parties and their
successors and permitted assigns; provided, however, that, except as provided in
the Credit Agreement, none of the Pledgors may assign its rights or delegate its
duties hereunder without the prior written consent of the requisite Lenders
under the Credit Agreement. To the fullest extent permitted by law, each Pledgor
hereby releases the Administrative Agent and each Secured Party, and their
respective successors and assigns, from any liability for any act or omission
relating to this Pledge Agreement or the Pledged Collateral, except for any
liability arising from the gross negligence or willful misconduct of the
Administrative Agent or such holder, or their respective officers, employees or
agents.

15. Notices. All notices required or permitted to be given under this Pledge
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

16. Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart.

 

11



--------------------------------------------------------------------------------

17. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Pledge Agreement.

18. Governing Law; Submission to Jurisdiction; Venue.

(a) THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS PLEDGE AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS PLEDGE
AGREEMENT, EACH PLEDGOR AND THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND
EACH SECURED PARTY, CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PLEDGOR AND THE ADMINISTRATIVE
AGENT, ON BEHALF OF ITSELF AND EACH SECURED PARTY, IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PLEDGOR AND THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND EACH SECURED
PARTY, WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

19. Waiver of Right to Trial by Jury.

EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS PLEDGE AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

20. Severability. If any provision of this Pledge Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

12



--------------------------------------------------------------------------------

21. Entirety. This Pledge Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

22. Survival. All representations and warranties of the Pledgors hereunder shall
survive the execution and delivery of this Pledge Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith. Such representations and warranties shall cease to be of any force or
effect when and as provided in Section 11.11 of the Credit Agreement.

23. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Pledged Collateral (including,
without limitation, real and other personal property owned by a Pledgor), or by
a guarantee, endorsement or property of any other Person, then to the maximum
extent permitted by applicable law the Administrative Agent shall have the right
to proceed against such other property, guarantee or endorsement upon the
occurrence and during the continuance of any Event of Default, and the
Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Secured Obligations or any of the rights of the Administrative Agent or the
Secured Parties under this Pledge Agreement, under any of the other Loan
Documents or under any other document relating to the Secured Obligations.

24. Joinder. At any time after the date of this Pledge Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Pledge Agreement as a “Pledgor”
and have all of the rights and obligations of a Pledgor hereunder and this
Pledge Agreement and the schedules hereto shall be deemed amended by such
Joinder Agreement.

25. Joint and Several Obligations of Pledgors.

(a) Each of the Pledgors is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Secured
Parties, for the mutual benefit, directly and indirectly, of each of the
Pledgors and in consideration of the undertakings of each of the Pledgors to
accept joint and several liability for the obligations of each of them.

(b) Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Pledge
Agreement, the other Loan Documents and any other documents relating to the
Secured Obligations, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Pledgors without preferences or distinction among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement, the
other Loan Documents and the documents relating to the Secured Obligations shall
be limited to an aggregate amount equal to the largest amount that would not

 

13



--------------------------------------------------------------------------------

render such obligations subject to avoidance under Section 548 of the Bankruptcy
Code or any comparable provisions of any applicable state law.

26. Not Member or Shareholder.

Notwithstanding any provisions to the contrary contained in this Pledge
Agreement or any other document or agreement among all or some of the parties
hereto, each Pledgor is the sole legal, registered and beneficial owner of all
Pledged Collateral which is ULC Shares and will remain so until such time as
such ULC Shares are effectively transferred into the name of the Administrative
Agent or the Secured Parties or a Secured Party or any other Person on the books
and records of such ULC. Accordingly, such Pledgor shall be entitled to receive
and retain for its own account any dividend on or other distribution, if any, in
respect of such Pledged Collateral and shall have the right to vote such Pledged
Collateral and to control the direction, management and policies of the ULC
issuer to the same extent as such Pledgor would if such Pledged Collateral were
not pledged to the Administrative Agent (for the benefit of the Secured Parties)
pursuant hereto. Nothing in this Pledge Agreement or any other document or
agreement among all or some of the parties hereto is intended to, and nothing in
this Pledge Agreement or any other document or agreement among all or some of
the parties hereto shall, constitute the Administrative Agent or the Secured
Parties or a Secured Party or any Person other than such Pledgor, a member of a
ULC for the purpose of the Business Corporations Act (British Columbia) until
such time as notice is given to such Pledgor and further steps are taken
thereunder so as to register the Administrative Agent or the Secured Parties or
a Secured Party or other Person as holder of ULC Shares. To the extent any
provision hereof would have the effect of constituting the Administrative Agent
or the Secured Parties or a Secured Parties as a member of any ULC prior to such
time, such provision shall be severed therefrom and ineffective with respect to
Pledged Collateral which is ULC Shares without otherwise invalidating or
rendering unenforceable this Pledge Agreement or invalidating or rendering
unenforceable such provision insofar as it relates to Pledged Collateral which
is not ULC Shares. Except upon the exercise of rights to sell or otherwise
dispose of the Pledged Collateral issued by a ULC following the occurrence of an
Event of Default, no Pledgor shall cause or permit, or enable any ULC in which
they hold ULC Shares to cause to permit, the Administrative Agent or the Secured
Parties or a Secured Party to: (a) be registered as shareholders or members of
such ULC; (b) have any notation entered in their favor in the share register of
such ULC; (c) be held out as shareholders or members of such ULC; (d) receive,
directly or indirectly, any dividends, property or other distributions from the
ULC by reason of the Administrative Agent or the Secured Parties or a Secured
Party holding a security interest in the ULC; or (e) act as a shareholder or
member of the ULC, or exercise any rights of a shareholder or member including
the right to attend a meeting of, or to vote the shares of, the ULC.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

PLEDGORS:     THE ACTIVE NETWORK, INC.,     a Delaware corporation    

By:

 

/s/ Matthew Landa

    Name:   Matthew Landa     Title:   President     RTP, LLC,     a Colorado
limited liability company    

By:

 

/s/ Matthew Landa

    Name:   Matthew Landa     Title:   Chief Executive Officer and President



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

/s/ Ken Puro

Name: Ken Puro

Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE 2(a)

EQUITY INTERESTS

 

Pledgor    Issuer     

Number of

Shares/Units

    

Certificate

Number

  

Percentage
Ownership

Pledged

 

The Active Network, Inc.

     ServiceU Corporation         21,169,785       100      100 % 

The Active Network, Inc.

     RTP, LLC         12,000,000       N/A      100 % 



--------------------------------------------------------------------------------

EXHIBIT 4(a)

FORM OF IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

the following shares of capital stock of             , a
            corporation:

 

Number of Shares

 

Certificate Number

and irrevocably appoints             its agent and attorney-in-fact to transfer
all or any part of such capital stock and to take all necessary and appropriate
action to effect any such transfer. The agent and attorney-in-fact may
substitute and appoint one or more persons to act for him.

 

[HOLDER]

By:

 

 

Name:

 

Title:

 